ON MOTION ROE REHEARING.
Sutton, J.
It is contended by counsel for defendants in error, in the motion for rehearing, that this case is now moot. This question was brought to the attention of the court prior to the decision of this case, and for this reason the decision was delayed for some time; and a rule nisi was issued, calling upon the plaintiffs in error to show cause why the writ of error should not be dismissed on the ground that the case had become moot. The decision was rendered after a consideration of the response to the rule nisi. In this response it appeared that this case, after the overruling of the demurrers to the petition, to which direct exception was taken to this court, proceeded to final judgment, that a *791fund belonging to the defendants in the trial court, or one of them, was tied up by garnishment, that two motions for new trial were pending for sometime in the court below and were finally denied, that the trial judge then ordered that the funds impounded by the garnishment be applied to the satisfaction of the judgment, and that a bill of exceptions to the overruling of the motions for new trial had been presented to the trial judge, which had not been signed by him, but was being held for further consideration as to whether he would sign the same. These facts do not render the case in this court moot. The plaintiffs (there being no supersedeas) were at liberty to proceed with the action in the trial court, but they did so at their peril, and ran the risk, if the judgment of the trial court overruling the demurrers was declared erroneous by this court and was reversed, of having all the subsequent proceedings declared a nullity. Jordan v. Jordan, 16 Ga. 446; Jones v. Hurst, 91 Ga. 338 (3), 343 (17 S. E. 635); Truluck v. Peeples, 1 Ga. 1; Allen v. Savannah, 9 Ga. 286; Irwin v. Jackson, 34 Ga. 101; Ryan v. Kingsbery, 88 Ga. 361 (14 S. E. 596); Ledbetter v. Goodroe, 48 Ga. App. 7, 9, 10 (171 S. E. 872), and cit. It was said in Jordan v. Jordan, supra, that the plaintiff “may go on with the case or not, at his pleasure. If he chooses to go on, he must do so at his peril. Taking the chances of an affirmance, he must run the risk of a reversal; and as by an affirmance he would gain all the ground he passes over, so by a reversal he must lose it all.” The motion for a rehearing is denied.